Case 1:17-mc-00151-LPS Document 346 Filed 09/15/21 Page 1 of 3 PageID #: 9274




    Travis S. Hunter
    302-651-7564
    hunter@rlf.com
September 15, 2021

VIA ECF

The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801

                Re: Crystallex International Corporation v. Bolivarian Republic of Venezuela et al.,
                    C.A. No. 17-mc-151-LPS

Dear Judge Stark:

I write to provide the Court a copy of a letter from Andrea M. Gacki, Director of the Office of
Foreign Asset Control, to Adam M. Smith, counsel for Crystallex, dated September 10, 2021 (the
“OFAC Letter”). As noted in Crystallex’s filing of the same date, OFAC denied Crystallex a
license to sell the PDVH Shares without prejudice, and suggested that early 2022 may be an
appropriate time for Crystallex to renew its application. See D.I. 343 at 14.

The OFAC Letter does not change the questions before the Court or require any modification of
the process this Court previously contemplated when it appointed the Special Master. The letter
confirms that a final sale of the PDVH Shares cannot take place under the current sanctions
regime. 1 But the letter also suggests that this Court may take all the prefatory actions short of a
sale that it previously contemplated and approved—including the entry of a Sales Procedures
Order and initial actions consistent with that order—in anticipation of the eventual enforcement of
its judgment through the execution and sale of the PDVH Shares once OFAC acts favorably on a
renewed application. Indeed, the OFAC Letter expressly acknowledges this Court’s “elect[ion] to
proceed with prefatory steps toward a judicial sale” that stop short of selling the PDVH Shares,
without challenge or objection. 2 In other words, nothing has altered this Court’s ability to proceed
as far as current OFAC regulations allow. D.I. 234 at 33 (“[A]ll the preparatory steps that can be
taken without [an OFAC] license can, and should, be taken. . . . At this point, the Court agrees
with Crystallex that there is no just reason not to advance this litigation to the furthest point that
OFAC’s sanctions regime permits.”) (internal quotation and citation omitted).

The OFAC Letter also does not reflect OFAC’s final view on the matter. The denial is expressly
made without prejudice and OFAC’s letter repeatedly notes that Crystallex may reapply at an
appropriate time. And OFAC suggests that the appropriate time is likely only a few months away.
OFAC recognized the fluid situation in Venezuela, including the impending expiration of the
1
    OFAC Letter at 1 (“Absent a license from OFAC, any sale of the PDVH shares is prohibited pursuant
    to OFAC’s Venezuela-related sanctions authorities . . . .”).
2
    Id. at 5.




RLF1 25996895v.1
Case 1:17-mc-00151-LPS Document 346 Filed 09/15/21 Page 2 of 3 PageID #: 9275

The Honorable Leonard P. Stark
September 15, 2021
Page 2



Guaidó government’s mandate in January 2022, and the likelihood that events on the ground could
result in a shift in U.S. foreign policy. As OFAC emphasized:

                Negotiations between the unified democratic opposition led by Interim
                President Guaidó and the Maduro regime regarding the future of Venezuela
                are currently ongoing, and the National Assembly’s mandate ends in
                January 2022. The United States will reassess whether the sale of the
                PDVH shares is consistent with United States foreign policy, as the situation
                in Venezuela evolves. The United States anticipates doing so during the
                first half of 2022 as warranted by changed circumstances. 3

Whatever the ultimate outcome of those negotiations, the impending expiration of the National
Assembly’s mandate—and the termination of Guaidó’s authority as interim President in a few
months—is a virtual certainty. Changed circumstances are thus inevitable, providing an ample
basis for reassessing OFAC’s current position that a sale of the PDVH Shares would disserve
purported U.S. foreign policy interests.

Significantly, OFAC’s position hinges on its view that Crystallex and the holders of PDVSA 2020
bonds (including the Intervenor Bondholders in this action), are similarly situated. To the extent
that argument has merit, it is only true until January 21, 2022, when the current restriction on the
2020 bondholders’ ability to foreclose on the shares of CITGO Holding ends. But, as OFAC
explains, the Intervenor Bondholders have been granted a license to enforce against the shares of
CITGO Holding—a license whose effect has now been delayed until January 21, 2022, the day
after the Guaidó government’s mandate is expected to expire. 4 On the day that license goes into
effect, the Intervenor Bondholders will be permitted to undertake “all transactions related to, the
provision of financing for, and other dealings in” the 2020 PDVSA bonds. 5 Thus, if a Sales
Procedures Order is not entered, and initial preparations are not undertaken so that the Special
Master is prepared to conduct a sale of the PDVH Shares within a reasonable period after January
2022, Crystallex risks being put at a significant disadvantage to the Intervenor Bondholders despite
obtaining the writ attaching the PDVH Shares more than a year before the Intervenor Bondholders’
claims matured.




3
    Id. at 8. See also id. at 1 (“[T]he State Department has also noted that the National Assembly’s mandate
    ends in January 2022, when the term of the 2015 National Assembly, Venezuela’s last democratically
    elected body, expires following a 12-month Extension. A request for a specific license for the sale of the
    PDVH shares is therefore denied without prejudice to reconsideration at a later time if the foreign policy
    considerations change.”).
4
    Id. at 2.
5
    See OFAC, General License No. 5H, September 10, 2021, available at https://home.treasury.gov/
    system/files/126/venezuela_gl5h.pdf.




RLF1 25996895v.1
Case 1:17-mc-00151-LPS Document 346 Filed 09/15/21 Page 3 of 3 PageID #: 9276

The Honorable Leonard P. Stark
September 15, 2021
Page 3



For these reasons, the OFAC Letter confirms that while a sale cannot be entirely completed under
the current sanctions regime, multiple prefatory steps can be conducted in preparation for such
time as a license is issued (or the current sanctions regime is revised). Accordingly, the Court may
continue to advance execution proceedings to the fullest extent possible, by approving sales
procedures, commencing efforts to make available financial and other information that may be
relevant to potential bidders, and initiating communications with potential bidders so that the sale
of the PDVH Shares may proceed quickly, as it should, at the appropriate time.

                                                     Respectfully submitted,

                                                     /s/ Travis S. Hunter

                                                     Travis S. Hunter (#5350)

CC: All counsel of record

Enclosures: Letter from Andrea M. Gacki, Director, Office of Foreign Assets Control, to Adam
            M. Smith, counsel for Crystallex, dated September 10, 201.




RLF1 25996895v.1
